       Case 2:16-cr-00116-JAD-NJK Document 70 Filed 03/30/20 Page 1 of 2



                          UNITED STATES PROBATION OFFICE
                                DISTRICT OF NEVADA
                                   MEMORANDUM

                                  RE: Sean Christopher Sladek

                                    Case No.: 2:16CR00116


                     REQUEST FOR TRANSFER OF JURISDICTION


                                         March 27, 2020



TO:    The Honorable Jennifer A. Dorsey
       United States District Judge

On October 3, 2017, Mr. Sladek was sentenced by Your Honor to (46) months imprisonment
followed by (36) months of supervised release for Wire Fraud. The Court imposed the following
special conditions: no victim contact; credit and loan restrictions; financial disclosure; gambling
addiction treatment; no gambling; search condition; payment of a $100 special assessment (paid
in full); and $1,423,023 restitution (joint and several) at a payment rate of 10% of his gross
monthly income.

Mr. Sladek commenced his term of supervision on August 16, 2019 in Austin, Texas where he
has remained. Mr. Sladek plans to reside in the Western District of Texas for the duration of his
term of supervision. Mr. Sladek is set to expire from supervision on August 15, 2022. The
Western District of Texas, Austin Division is requesting jurisdiction to expedite any future
compliance matters more effectively that may require the Court’s attention.

If Your Honor agrees, please sign the attached Prob. 22. Should the Court have any questions,
please contact the undersigned officer at 702-527-7263 or at kevin_rivera@nvp.uscourts.gov


                                             Respectfully submitted,
                                                             Digitally signed by
                                                             Kevin Rivera
                                                             Date: 2020.03.30
                                                             15:25:27 -07'00'
                                             ______________________________
                                             Kevin Rivera
                                             United States Probation Officer Assistant
       Case 2:16-cr-00116-JAD-NJK Document 70 Filed 03/30/20 Page 2 of 2
ADDENDUM TO PETITION (Probation Form 12)
RE: Sean Christopher Sladek

Approved:
                      Todd Fredlund
                      2020.03.27
                      16:13:39 -07'00'
__________________________________________
Todd J. Fredlund
Supervisory United States Probation Officer
                Case 2:16-cr-00116-JAD-NJK Document 70-1 Filed 03/30/20 Page 1 of 1

PROB 22                                                                                                             DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                                                                                                                             2:16CR00116
                            TRANSFER OF JURISDICTION                                                                DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                          DISTRICT                               DIVISION

                                                                                           Nevada                        U.S. Probation Office
Sean Christopher Sladek                                                      NAME OF SENTENCING JUDGE

                                                                                                        Jennifer A. Dorsey
                                                                             DATES OF PROBATION/          FROM                     TO
                                                                             SUPERVISED RELEASE

                                                                                                              8/16/2019                 8/15/2022
OFFENSE
18 USC § 1343 Wire Fraud




PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                                         DISTRICT OF                 Nevada



         IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
   or supervised releasee named above be transferred with the records of this Court to the United States
   District Court for the Western District of Texas, Austin Division             upon that Court’s order
   of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
   supervised release may be changed by the District Court to which this transfer is made without further
   inquiry of this court.*


                              3/31/2020
                                        Date                                                        United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                     Western             DISTRICT OF        Texas, Austin Division



         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
   releasee be accepted and assumed by this Court from and after the entry of this order.




                Effective Date                                                       United States District Judge
